Exhibit 99.1 AMCOL International Corporation (NYSE: ACO) Reports Second Quarter Results HOFFMAN ESTATES, IL(Marketwired - July 25, 2013) - For the second quarter of 2013, AMCOL International Corporation (NYSE: ACO) generated diluted earnings attributable to its shareholders of $0.51 per share versus $0.67 per share in the prior year's quarter. The 2013 quarter's diluted earnings per share would have been $0.06 greater, or $0.57 per share, excluding certain special items, primarily expenses associated with restructuring our construction technologies segment. Net sales increased $5.4 million to $262.8 million in the 2013 second quarter, and gross profit decreased $2.7 million to $72.0 million. Gross profit margin decreased 160 basis points to 27.4%. Operating profit decreased 19.6% to $25.0 million, and operating profit margin decreased 260 basis points to 9.5%. SG&A expenses increased $3.4 million to $47.0 million and include $1.7 million of restructuring expenses, largely in our construction technologies segment. Our effective tax rate for the 2013 second quarter was 28.6% compared to 27.3% in the prior year period. "From an operating perspective, while several product lines faced challenges in the quarter, others exhibited strong performance. In performance materials, we were pleased with the steady performance in our metalcasting product line both in the US and in Asia, despite softness in chromite sales. We estimate that lower drilling fluid and chromite product sales within the segment accounted for a $0.09 per share decrease in EPS compared to the prior year's quarter," said AMCOL President and CEO Ryan McKendrick. "Although our construction technologies segment faced challenges in the quarter, we are seeing sales develop for our new lining technologies products. We also completed the restructuring initiatives we started in early 2013," McKendrick continued. "Energy services completed another good quarter with sales up 27.2% and operating profit up 14.3%. We are seeing a good rebound in activity in the Gulf of Mexico, but it is offset by lower profitability for domestic land based business. This led to a lower gross profit margin for the segment," McKendrick added. DETAILED ANALYSIS OF RESULTS The following paragraphs discuss our most recent results. The statement of operations highlights are supported by the quarterly segment results schedules included in this press release. As they relate to our results as contained in the statement of operations, the following comments relate to our results for the current quarter as compared to the same quarter in the prior year, unless otherwise noted. As they relate to the balance sheet, the following paragraphs highlight our financial condition as of June 30, 2013 as compared to December 31, 2012. As they relate to our statement of cash flows, the following comments compare our results for the six months ending June 30, 2013 as compared to the six months ending June 30, 2012. The $16.6 million, or 27.2%, increase in revenues from our energy services segment was large enough to offset the decreased sales experienced in our other segments. Energy service segment revenues increased as our filtration services were in greater demand due to increased offshore activity in the Gulf of Mexico. Lower sales volumes in construction technologies account for the $5.3 million decrease in that segment's revenues. Lower volumes, principally in chromite product offerings within metalcasting sales and drilling products within basic minerals, led to the $3.9 million sales decrease in our performance materials segment. Gross profit margins decreased 160 basis points to 27.4%, with the largest decrease occurring in our energy services segment. There, land based services, particularly coil tubing and well testing offerings, experienced lower prices due to increased competition. Lower volume within our performance materials segment decreased that segment's gross profit margins 200 basis points to 25.2%. Selling, general and administrative expenses increased $3.4 million and included $1.7 million of restructuring charges, mostly in our construction technologies segment. Excluding restructuring charges, increased employee and related expenses were the main drivers of the increased SG&A costs. Our cash flows from operating activities decreased $18.5 million to $20.4 million largely due to the decreased net income and increased investments in working capital. The current year-to-date period is not benefitting from the significant decrease in accounts receivable that we experienced in the prior year's period, especially in our energy services segment. Capital expenditures increased, mostly in our energy services segment, and we invested $5.0 million in Novinda in the first quarter of 2013. The combination of these factors led us to borrow $31.2 million more than in the prior year-to-date period. Our quarterly dividend rate increased to $0.20 per share from $0.18 per share in the prior year's second quarter. This release should be read in conjunction with the attached unaudited, condensed, consolidated financial statements. It contains certain forward-looking statements regarding AMCOL's expected performance for future periods and actual results for such periods might materially differ. Such forward-looking statements are subject to uncertainties, which include, but are not limited to, actual growth in AMCOL's various markets, utilization of AMCOL's plants, currency exchange rates, currency devaluation, delays in development, production and marketing of new products, integration of acquired businesses, and other factors detailed from time to time in AMCOL's annual report and other reports filed with the Securities and Exchange Commission. AMCOL undertakes no duty to update any forward-looking statement to conform the statement to actual results or changes in AMCOL's expectations. AMCOL International, headquartered in Hoffman Estates, IL, develops and markets a wide range of mineral and technology based products and services for use in various industrial, environmental and consumer applications. AMCOL is the parent company of American Colloid Company, CETCO (Colloid Environmental Technologies Company, LLC), CETCO Energy Services Company, LLC and the transportation operations, Ameri-co Carriers, Inc. and Ameri-co Logistics, Inc. AMCOL's common stock is traded on the New York Stock Exchange under the symbol ACO. AMCOL's web address is www.amcol.com. AMCOL's quarterly quarter conference call will be available live today at 11 a.m. ET on the AMCOL website via webcast or by dialing 866-225-0198. Financial tables follow. AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In millions, except per share data) Six Months Ended Three Months Ended June 30, June 30, Net sales $ Cost of sales Gross profit Selling, general, and administrative expenses Operating profit Other income (expense): Interest expense, net ) Other, net ) Income before income taxes and income (loss) from affiliates and joint ventures Income tax expense Income before income (loss) from affiliates and joint ventures Income (loss) from affiliates and joint ventures Net income Net income (loss) attributable to noncontrolling interests - ) ) Net income attributable to AMCOL shareholders $ Weighted average common shares outstanding Weighted average common and common equivalent shares outstanding Earnings per share attributable to AMCOL shareholders Basic earnings per share $ Diluted earnings per share $ Dividends declared per share $ AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) ASSETS June 30, December 31, (unaudited) * Current assets: Cash and equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Deferred income taxes Income tax receivable Other Total current assets Noncurrent assets: Property, plant, equipment, mineral rights and reserves: Land Mineral rights Depreciable assets Accumulated depreciation and depletion ) ) Goodwill Intangible assets, net Investments in and advances to affiliates and joint ventures Available-for-sale securities Deferred income taxes Other assets Total noncurrent assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued income taxes Accrued liabilities Total current liabilities Noncurrent liabilities: Long-term debt Pension liabilities Deferred compensation Deferred income taxes Other long-term liabilities Total noncurrent liabilities Shareholders' equity: Common stock Additional paid in capital Retained earnings Accumulated other comprehensive income (loss) ) Total AMCOL shareholders' equity Noncontrolling interest Total equity Total Liabilities and Shareholders' Equity $ $ * Condensed from audited financial statements. AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In millions) Six Months Ended June 30, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, depletion, and amortization Other non-cash charges Changes in assets and liabilities, net of effects of acquisitions: Decrease (increase) in current assets (48.3 ) (25.6 ) Decrease (increase) in noncurrent assets (2.1 ) (1.2 ) Increase (decrease) in current liabilities Increase (decrease) in noncurrent liabilities Net cash provided by (used in) operating activities Cash flow from investing activities: Capital expenditures (44.1 ) (32.2 ) (Increase) decrease in investments and advances (to) from affiliates and joint ventures (4.9 ) Proceeds from sale of land and depreciable assets Other Net cash (used in) investing activities (47.2 ) (29.9 ) Cash flow from financing activities: Net change in outstanding debt (9.6 ) Proceeds from exercise of stock awards Dividends paid (12.9 ) (11.5 ) Excess tax benefits from stock-based compensation Contribution from noncontrolling partner - Net cash provided by (used in) financing activities (17.0 ) Effect of foreign currency rate changes on cash - Net increase (decrease) in cash and cash equivalents (13.5 ) (7.3 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ AMCOL INTERNATIONAL CORPORATION SEGMENT RESULTS (unaudited) QUARTER-TO-DATE Three Months Ended June 30, Performance Materials 2013 vs. 2012 (Dollars in Millions) Net sales $ 100.0 % $ 100.0 % $ ) -3.0 % Cost of sales 74.8 % 72.8 % (0.4 ) -0.4 % Gross profit 25.2 % 27.2 % (3.5 ) -9.8 % Selling, general and administrative expenses 10.3 % 10.0 % 0.8 % Operating profit 14.9 % 17.2 % (3.6 ) -16.0 % Three Months Ended June 30, Construction Technologies 2013 vs. 2012 (Dollars in Millions) Net sales $ 100.0 % $ 100.0 % $ ) -8.6 % Cost of sales 67.9 % 69.5 % (4.6 ) -10.8 % Gross profit 32.1 % 30.5 % (0.7 ) -3.7 % Selling, general and administrative expenses 27.1 % 20.2 % 22.6 % Operating profit 5.0 % 10.3 % (3.5 ) -55 % Three Months Ended June 30, Energy Services 2013 vs. 2012 (Dollars in Millions) Net sales $ 100.0 % $ 100.0 % $ 27.2 % Cost of sales 73.5 % 68.6 % 36.3 % Gross profit 26.5 % 31.4 % 7.3 % Selling, general and administrative expenses 15.2 % 18.8 % 2.6 % Operating profit 11.3 % 12.6 % 14.3 % Three Months Ended June 30, Transportation 2013 vs. 2012 (Dollars in Millions) Net sales $ 100.0 % $ 100.0 % $ ) -1.7 % Cost of sales 89.6 % 89.7 % (0.2 ) -1.9 % Gross profit 10.4 % 10.3 % (0.0 ) 0.0 % Selling, general and administrative expenses 7.8 % 7.7 % - 0.0 % Operating profit 2.6 % 2.6 % (0.0 ) 0.0 % Three Months Ended June 30, Corporate 2013 vs. 2012 (Dollars in Millions) Intersegment sales $ ) $ ) $ ) Intersegment cost of sales (9.7 ) (7.8 ) (1.9 ) Gross profit (loss) - Selling, general and administrative expenses 3.5 % Operating loss (5.8 ) (5.7 ) (0.1 ) 1.8 % AMCOL INTERNATIONAL CORPORATION SEGMENT RESULTS (unaudited) YEAR-TO-DATE Six Months Ended June 30, Performance Materials 2013 vs. 2012 (Dollars in Millions) Net sales $ 100.0 % $ 100.0 % $ ) -4.6 % Cost of sales 74.8 % 73.1 % (4.4 ) -2.3 % Gross profit 25.2 % 26.9 % (7.5 ) -10.9 % Selling, general andadministrative expenses 11.0 % 9.7 % 6.8 % Operating profit 14.2 % 17.2 % (9.2 ) -20.9 % Six Months Ended June 30, Construction Technologies 2013 vs. 2012 (Dollars in Millions) Net sales $ 100.0 % $ 100.0 % $ ) -12.0 % Cost of sales 68.6 % 70.3 % (11.2 ) -14.2 % Gross profit 31.4 % 29.7 % (2.3 ) -6.9 % Selling, general and administrative expenses 30.4 % 23.3 % 14.9 % Operating profit 1.0 % 6.4 % (6.2 ) -86.1 % Six Months Ended June 30, Energy Services 2013 vs. 2012 (Dollars in Millions) Net sales $ 100.0 % $ 100.0 % $ 29.6 % Cost of sales 73.3 % 70.3 % 35.2 % Gross profit 26.7 % 29.7 % 16.2 % Selling, general and administrative expenses 15.4 % 19.0 % 5.0 % Operating profit 11.3 % 10.7 % 36.0 % Six Months Ended June 30, Transportation 2013 vs. 2012 (Dollars in Millions) Net sales $ 100.0 % $ 100.0 % $ ) -4.8 % Cost of sales 89.4 % 89.5 % (1.0 ) -4.9 % Gross profit 10.6 % 10.5 % (0.1 ) -4.2 % Selling, general and administrative expenses 8.3 % 8.3 % (0.1 ) -5.3 % Operating profit 2.3 % 2.2 % (0.0 ) 0.0 % Six Months Ended June 30, Corporate 2013 vs. 2012 (Dollars in Millions) Intersegment sales $ ) $ ) $ ) Intersegment cost of sales (16.3 ) (15.0 ) (1.3 ) Gross profit (loss) (0.0 ) Selling, general and administrative expenses 2.5 % Operating loss (12.0 ) (11.7 ) (0.3 ) 2.6 % AMCOL INTERNATIONAL CORPORATION SUPPLEMENTARY INFORMATION (unaudited) QUARTER-TO-DATE Composition of Sales by Geographic Region Three Months Ended June 30, 2013 Americas EMEA Asia Pacific Total Performance materials 27.0 % 10.0 % 11.4 % 48.4 % Construction technologies 8.6 % 9.5 % 3.2 % 21.3 % Energy services 25.1 % 1.8 % 2.7 % 29.6 % Transportation & intersegment sales 0.7 % 0.0 % 0.0 % 0.7 % Total - current year's period 61.4 % 21.3 % 17.3 % 100.0 % Total from prior year's comparable period 62.8 % 21.7 % 15.5 % 100.0 % Percentage of Revenue Growth by Component Three Months Ended June 30, 2013 vs. Three Months Ended June 30, 2012 Organic Acquisitions Foreign Exchange Total Performance materials -1.3 % 0.0 % -0.2 % -1.5 % Construction technologies -2.3 % 0.0 % 0.2 % -2.1 % Energy services 6.5 % 0.0 % -0.1 % 6.4 % Transportation & intersegment sales -0.8 % 0.0 % 0.0 % -0.8 % Total 2.1 % 0.0 % -0.1 % 2.0 % % of growth 105.0 % 0.0 % -5.0 % 100.0 % Performance Materials Product Line Sales Three Months Ended June 30, % change (Dollars in Millions) Metalcasting $ $ -1.4 % Specialty materials -17.0 % Basic minerals -3.7 % Pet products 5.0 % Other product lines 146.2 % Total -3.0 % Construction Technologies Product Line Sales Three Months Ended June 30, % change (Dollars in Millions) Lining technologies $ $ -10.3 % Building materials -1.6 % Drilling products -3.8 % Contracting services -41.9 % Total -8.6 % AMCOL INTERNATIONAL CORPORATION SUPPLEMENTARY INFORMATION (unaudited) YEAR-TO-DATE Composition of Sales by Geographic Region Six Months Ended June 30, 2013 Americas EMEA Asia Pacific Total Performance materials 27.4 % 10.0 % 11.6 % 49.0 % Construction technologies 8.4 % 8.4 % 3.0 % 19.8 % Energy services 25.6 % 1.5 % 3.0 % 30.1 % Transportation & intersegment sales 1.1 % 0.0 % 0.0 % 1.1 % Total - current year's period 62.5 % 19.9 % 17.6 % 100.0 % Total from prior year's comparable period 64.0 % 20.7 % 15.3 % 100.0 % Percentage of Revenue Growth by Component Six Months Ended June 30, 2013 vs. Six Months Ended June 30, 2012 Organic Acquisitions Foreign Exchange Total Performance materials -2.3 % 0.0 % -0.1 % -2.4 % Construction technologies -2.8 % 0.0 % 0.1 % -2.7 % Energy services 7.2 % 0.0 % -0.2 % 7.0 % Transportation & intersegment sales -0.5 % 0.0 % 0.0 % -0.5 % Total 1.6 % 0.0 % -0.2 % 1.4 % % of growth 114.3 % 0.0 % -14.3 % 100.0 % Performance Materials Product Line Sales Six Months Ended June 30, % change (Dollars in Millions) Metalcasting $ $ -0.4 % Specialty materials -17.6 % Basic minerals -9.6 % Pet products -0.4 % Other product lines 114.3 % Total -4.6 % Construction Technologies Product Line Sales Six Months Ended June 30, % change (Dollars in Millions) Lining technologies $ $ -18.6 % Building materials -2.6 % Drilling products 1.6 % Contracting services -47.7 % Total -12.0 % For further information, contact: Don Pearson Senior Vice President & Chief Financial Officer
